DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 18-20, 22-24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, and in view of Fischer US 2007/0195081
Claims 1 and 23-24:  The Krebs ‘280 provides a teaching of:
a) at least one processor (see Krebs FIG. 3 item 630);
b) at least one computer storage device in communication with the at least one processor, the at least one computer storage media configured to store information about at least one course (see Krebs 9:30-40"content repository" ); 
	c) wherein, for each course, the at least one processor is configured to provide at least one course design module, the at least one course design module being configured to present at least one predetermined course component to a first user, and for the at least one course component being configured to: (see col. 10:3-15 author station 630 “The author station 630 may execute any number of software applications including an author tool 740 that is configured to create, access, interpret, and present courses (and related 
Present at least one course parameter to the first user (see col. 13:20-25 “attributes, annotation for the sub-courses”)
Receive at least one input from the first user in relation to the at least one course parameter (see col. 13:40-55 user entering name and other attributes to the knowledge unit); 
Receive at least a second input from the first user in relation to the at least one modified course parameter (see col. 13:47-55 author assigned content to the knowledge item).   
Wherein the at least course design module is further configured to generate a customized course framework for that particular course based on the least one first input, at least one second input and the at least one educational design elements (see col. 14:10-25).
	The Krebs ‘280 reference is silent a teaching of based on the at least one first input and the at least one education design element, suggest at least one modified course parameter to the first user.   However, the Fischer reference provides a teaching based on the at least one first input (see paragraph 28-29 an example of an author making a particular change) and the at least one education design element (see paragraph 28-29 segments containing properties), suggest at least one modified course parameter to the first user (see paragraph 28-29 the systems is able to alert the designer that a particular element is not in sync and suggest a different element).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have implanted a feature of based on the at least one first input and the at least one education design element, suggest at least one modified course parameter to the first user as discussed in the Fischer reference, in the course editing systems of Krebs.   As in Fischer, it would have been within the capabilities of one of ordinary skilled in the art to program a feature that detects a user input, analyze the appropriate design element and suggest at least one modified course parameter to the user in the systems of Krebs.  One of ordinary skilled in 
Claim 2: The Krebs ‘280 reference provides wherein at least one of the course parameters includes at least one natural language object1 (col. 13:50-55 “ appropriate knowledge type explanation”).  
Claim 3:  The Krebs ‘280 reference provides a teaching of wherein the at least one natural language object includes at least one predefined educational term (see Krebs FIG. 2 item 230 "Definition", "Theorem"). Claim 5: The Krebs ‘280 reference is silent on the teaching of suggesting of the at least one modified course parameter to the first user includes suggesting at least one course structure element. 
However, the Fischer reference provides a teaching of suggesting of the at least one modified course parameter to the first user includes suggesting at least one course structure element (see paragraph 28-29 an example where the author is given a different text to insert from the database).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to have implemented the feature of suggesting of the at least one modified course parameter to the first user includes suggesting at least one course structure element as discussed in the Fischer reference, in the course editing systems of Krebs.   As in Fischer, it would have been within the capabilities of one of ordinary skilled in the art to program a feature that detects a user input, analyze the appropriate design element and suggest at least one modified course parameter to the user in the systems of Krebs.  One of ordinary skilled in the art would have been motivated to make such modification since it would ensure that the updates are appropriate (see paragraph 2).   
Claim 6: The Krebs ‘280 reference provides a teaching of wherein the educational design element includes at least one element of educational theory (see Krebs FIG.2 item 210, 250).  
Claim 8:  The Krebs ‘280 provides a teaching of at least one computing device in communication with the at least processor, wherein the at least processor device is further configured to provide the at least one course 
receive at least one request from a second user in relation to a particular course (see col. 8:40-50 learner 620) the user being a consumer of the course content (col. 8:40-50 and col. 8:50-60as shown in the previous citation the learner is consuming the learning material);
and in response to the request, present at least part of the customized course framework for that course to the second user using the at least one of the computing devices (see col. 7:45-60 and col. 15:15-30).  
Claim 18:  The Krebs ‘280 reference provides a teaching wherein at least one of the course parameters and modified course parameters includes predetermined natural language objects (see Krebs  FIG. 2 item 230 and FIG. 10 the description of the theme and content are presented using natural language).
Claim 19: The Krebs ‘280 reference provides a teaching of wherein at least one of the modified course parameters includes natural language objects selected based on the at least one first input (FIG. 2 item 230, col. 5:10-25).  
Claim 20:  The Krebs ‘280 reference is provides a teaching of wherein the at least one processing device is further configured to present the customized course framework to the first user and allow the first user to edit the course framework. (see col. 11:5-15 “course editor 750”).  


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, in view of Fischer US 2007/0195081, and further in view of Krebs US 7,014,467 
Claim 4: The Krebs reference is silent on the teaching of wherein at least one of the course parameters includes at least one control associated with the at least one natural language object, each control for receiving one of the at least one first inputs from the user.  The Krebs ‘467 reference provides a teaching of wherein at least one of the course parameters includes at least one control associated with the at least one natural language object, each control for receiving one of the at least one first inputs from the user (see Krebs col. 4:25-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Krebs ‘280 reference wherein at least one of the course .   

Claims 9-10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, in view of Fischer US 2007/0195081, and further in view of Packard US 2002/0169822
Claim 9:  The Krebs ‘280 reference provides a teaching of wherein at least one of the course parameters and modified course parameters is related to course competencies.  The Packard reference provides a teaching of wherein at least one of the course parameters and modified course parameters is related to course competencies (see Paragraph 215 "minimum competency for each measurement”).   Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein at least one of the course parameters and modified course parameters is related to course competencies, as taught by Packard, in order to supply the user with the required learning material   (see paragraph 217).   
Claim 10:  The Krebs ‘280 reference provides a teaching of wherein at least one of the course parameters and modified course parameters is related to course objectives, each objective associated with at least one course competencies.  The Packard reference provides a teaching of wherein at least one of the course parameters and modified course parameters is related to course objectives, each objective associated with at least one course competencies (see Paragraph 217).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention wherein at least one of the course parameters and modified course parameters is related to course objectives, each objective associated with at least one course competencies, as taught by Packard, in order to supply the user with the required learning material   (see paragraph 217).   

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs US 7,029,280, in view of Fischer US 2007/0195081, in view of Packard US 20020169822 and further in view of Sumrall US 2009/0017436
Claim 11:  The Krebs ‘’280  reference is silent on the teaching of wherein at least one of the course parameters and modified course parameters is related to at least one course activity, each activity associated with at least one course objective.  However, the Sumrall reference provides a teaching of wherein at least one of the course parameters and modified course parameters is related to at least one course activity, each activity associated with at least one course objective (See Sumrall paragraph 63, 69 the course contain knowledge objective 72).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein at least one of the course parameters and modified course parameters is related to at least one course activity, each activity associated with at least one course objective as taught by Sumrall, in order to provide the most optimize learning object for the student (see paragraph 11).  

Claims 12-17 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs 7,029,280, in view of Fischer US 2007/0195081, and further in view of Whitehurst 20020142278
Claim 12:  The Krebs ‘280 reference is silent on the teaching of wherein at least one of the course parameters and modified course parameters is related to course information.  However, the Whitehurst wherein at least one of the course parameters and modified course parameters is related to course information (see Whitehurst paragraph 48 item 24 concept tools).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention of wherein at least one of the course parameters and modified course parameters is related to course information, as taught by Whitehurst, in order to provide a learning program that takes advantage of a user’s learning style (see paragraph 6).   
Claim 13:  The Krebs ‘280 reference is silent on the teaching of wherein at least one of the course parameters and modified course parameters is related to at least one educational module.  However, the Whitehurst wherein at least one of the course parameters and modified course parameters is related to at least one educational module (see FIG. 1 item 24, 26, 28).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein at least one of the course 
Claim 14:  The Krebs ‘280 reference is silent on the teaching of wherein at least one of the course parameters and modified course parameters is related to at least one assessment for the at least one educational module.  However, the Whitehurst reference provides a teaching of wherein at least one of the course parameters and modified course parameters is related to at least one assessment for the at least one educational module (see paragraph 32).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein at least one of the course parameters and modified course parameters is related to at least one assessment for the at least one educational module, as taught by Whitehurst, in order to provide a learning program that takes advantage of a user’s learning style (see paragraph 6).   
Claim 15:  The Krebs ‘280 reference is silent on the teaching of wherein at least one of the first inputs and second inputs includes educational materials associated with the at least one educational modules
Claim 16:  The Kreb ‘280 reference provides a teaching wherein the educational materials includes at least one data file (see Krebs col. 13:50-57 “media type”). 
Claim 17:  The Krebs ‘280 reference provides a teaching wherein the at least one data file includes a media file (see Krebs col. 13:50-57 “sounds, films and audio”).
Claim 21: The Krebs ‘280 reference is silent on the teaching of wherein at least one of the course parameters and modified course parameters is determined based on historical course information.  However, the Whitehurst reference provides teaching of wherein at least one of the course parameters and modified course parameters is determined based on historical course information (see paragraph 45).  Therefore it would have been obvious to one of ordinary skilled in the art at the time of the invention to include the feature of wherein at least one of the course parameters and modified course parameters is determined based on historical course information, as taught by Whitehurst, in order to provide a learning program that takes advantage of a user’s learning style (see paragraph 6).  

Response to Arguments
Applicant’s argument on 03/01/2021 have been received and considered.  Applicant’s argument are directed on the combination of Krebs and Draper.  However, the non-final Office action, mailed on 10/28/2020, do not rely on the Draper reference.  As such, applicant’s argument regarding the combination of Krebs and Draper is moot.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the course parameters include objects (e.g. text) presented to the user in a plain or natural language format using terminology that will be familiar to the user.